                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STACY ALEXANDER,
 Plaintiff,

 v.                                                         Case No. 17–CV–00861–JPG–RJD

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                       JUDGMENT

       This matter having come before the Court and Plaintiff Stacy Alexander having failed to

prosecute,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendant

Commissioner of Social Security are DISMISSED WITH PREJUDICE.



Dated: Wednesday, March 18, 2020                  MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
